         Case 1:92-cr-10369-WES Document 806 Filed 05/06/21 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS




  UNITED STATES OF AMERICA

         v.                                            No. 92-CR-10369-WES-2

  ALFRED W. TRENKLER




           DEFENDANT’S REQUEST FOR JUDICIAL RECOMMENDATION

       Mr. Trenkler respectfully requests that the Court make a recommendation that he serve the

remaining term of his imprisonment at the Federal Medical Center at Devens in Ayer,

Massachusetts. At FMC Devens, Mr. Trenkler would be able to receive the medical care he needs

and would be closer to his family.



                                      Respectfully submitted,

                                             ALFRED TRENKLER




                                                1
         Case 1:92-cr-10369-WES Document 806 Filed 05/06/21 Page 2 of 2



                                             By his attorneys,

                                             /s/ Nancy Gertner
                                             Nancy Gertner (BBO # 190140)
                                             Amy Barsky (BBO #601111)
                                             FICK & MARX LLP
                                             24 Federal Street, 4th Floor
                                             Boston, MA 02110
                                             (857) 321-8360
                                             NGERTNER@FICKMARX.COM
                                             ABARSKY@FICKMARX.COM

                                             SCOTT P. LOPEZ (BBO # 549556)
                                             LAWSON & WEITZEN LLP
                                             88 BLACK FALCON AVENUE, SUITE 345
                                             BOSTON, MA 02210
                                             617-439-4990 EXT 3076
                                             SPLOPEZ@LAWSON-WEITZEN.COM




                                   CERTIFICATE OF SERVICE

       I, Nancy Gertner, as counsel to Defendant Alfred Trenkler, certify that on May 6, 2021, I

caused the foregoing document to be served by ECF on the registered participants as indicated on

the Notice of Electronic Filing.


                                      /s/ Nancy Gertner
                                      Nancy Gertner




                                                2
